DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This action is in response to the applicant’s filing on September 7, 2022. Claims 1-4 and 9 have been amended. Claims 13-15 have been added. Claims 1-15 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2022 has been entered.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed September 7, 2022 with respect to the previous 35 U.S.C. 103 rejections have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “electronic control unit programmed to” in claims 1-4, and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 13, the recitation “the roll angular acceleration, Φs2, of the vehicle body is computed by equation Φs2 = (Azl - Azr)/(t1+ t2), where Azl is an up or down acceleration detected by a left-side up and down acceleration sensor of the at least two up and down acceleration sensors, Azr is an up or down acceleration detected by a right-side up and down acceleration sensor of the at least two up and down acceleration sensors, t1 is a distance between the center of gravity of the vehicle and the left-side up and down acceleration sensor, and t2 is a distance between the center of gravity of the vehicle and the right-side up and down acceleration sensor” is vague and indefinite. The claim appears to define a formula for angular acceleration as a net acceleration divided by a distance measurement. Doing so, appears to result in the incorrect units of acceleration which is normally displacement divided by time squared. Performing the claimed calculation results in an inverse of seconds squared. Based on the units, it is unclear how to calculate roll angular acceleration as claimed. Therefore, it is unclear what is being claimed in light of Applicant’s original disclosure.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miège et al., “Active roll control of an experimental articulated vehicle”, in view of Lizell, US 5097419 A, and in view of Ogawa et al., US 20120046829 A1, hereinafter referred to as Miège, Lizell, and Ogawa, respectively.
As to claim 1, Miège discloses a roll vibration damping control system for a vehicle, the roll vibration damping control system comprising (4. Damped float: a manually settable amount of roll damping is introduced in the system – See at least pg. 794, ¶2.1):
a roll angular acceleration detector programmed to detect a roll angular acceleration of a vehicle body (the lateral accelerometer mounted on the side of the trailer has a roll angle component and a roll acceleration in its measurement – See at least pg. 800, ¶4.1);
an actuator configured to generate a roll moment to be applied to the vehicle body (by extending one actuator and retracting the other one, the ARB is twisted and applied a roll moment to the suspension – See at least pg. 793, ¶2.1); and
an electronic control unit programmed to (one controller card with a C165 microprocessor, which performs all the tasks and calculations related to actuator control – See at least pg. 795, ¶(c)):
store a roll moment of inertia, a roll damping coefficient, and an equivalent roll stiffness of the vehicle (I.sub.b, sprung mass roll moment of inertia, C.sub.b, suspension rolling damping, K.sub.b, suspension roll stiffness – See at least Appendix I; equation of motion, 1(a) – See at least pg. 796, ¶3.1),
compute a sum of a product of the roll moment of inertia and the roll angular acceleration detected by the roll angular acceleration detector, a product of the roll damping coefficient and a first-order integral of the roll angular acceleration, and a product of the equivalent roll stiffness and a second-order integral of the roll angular acceleration, as a controlled roll moment to be applied to the vehicle body (equation of motion, 1(a) – See at least pg. 796, ¶3.1, Examiner notes that equation of motion 1(a) represents the sum of products, where phi.dot.dot is the equivalent variable of the roll angular acceleration, phi.dot is the equivalent variable of a first-order integral of the roll angular acceleration, and phi is the equivalent variable of a second-order integral of the roll angular acceleration; T.sub.act is torque provided by hydraulic actuators, i.e. controlled roll moment, I.sub.b is the sprung mass roll moment of inertia, C.sub.b is the suspension rolling damping, K.sub.b is the suspension roll stiffness – See at least Appendix I, Examiner notes that T.sub.act is functionally dependent on the sum of the products: I.sub.b and phi.dot.dot, C.sub.b and phi.dot, and K.sub.b and phi),
compute a roll moment around a center of gravity of a sprung mass as a correction roll moment, the roll moment being generated by lateral force on wheels due to roll motion (A ‘local’ proportional integral derivative (PID) control loop can then ensure that the torque, i.e. correction roll moment, provided by the actuators tracks the torque demand – See at least pg. 799, ¶3.3, Examiner notes that the output of the feedback control loop is being interpreted as the correction roll moment; feedback control loop – See at least Fig. 9),
compute a target roll moment based on a value obtained by correcting the controlled roll moment with the correction roll moment (A ‘local’ proportional integral derivative (PID) control loop can then ensure that the torque, i.e. correction roll moment, provided by the actuators tracks the torque demand – See at least pg. 799, ¶3.3; feedback control loop with roll moment controller – See at least Fig. 9, Examiner notes that the correction roll moment tracking the torque demand necessarily includes a calculation of a target roll moment by the roll moment controller using the correction roll moment and system error.), and
control the actuator such that the roll moment that the actuator generates becomes the target roll moment (A ‘local’ proportional integral derivative (PID) control loop can then ensure that the torque, i.e. correction roll moment, provided by the actuators tracks the torque demand – See at least pg. 799, ¶3.3; actuator torque, i.e. roll moment, tracks the demand torque – See at least pg. 800, Fig. 12, Examiner notes that in order for the torque provided by the actuators, i.e. the roll moment, to track the demand torque, the roll moment must necessarily become the target roll moment because the error between the roll moment and target roll moment must approach zero for the roll moment to track torque demand).
Miège fails to explicitly disclose obtaining a first-order integral of the roll angular acceleration and a second-order integral of the roll angular acceleration. However, Lizell teaches obtaining a first-order integral of the roll angular acceleration and a second-order integral of the roll angular acceleration (integration control circuit for integrating roll acceleration Q to roll rate (X.sub.3) and roll angle (X.sub.10) – See at least Col. 16, Lines 30-35; first integration filter 222, second integration filter 230 – See at least Fig. 23).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Miège to include the feature of obtaining a first-order integral of the roll angular acceleration and a second-order integral of the roll angular acceleration, as taught by Lizell, to reduce system complexity by avoiding the need for additional sensors to measure angular velocity and angular displacement, which are known variables used to model second order rotating mechanical systems.

The combination of Miège and Lizell fails to explicitly disclose the roll angular acceleration sensor comprises at least two up and down acceleration sensors disposed on both sides of a center of gravity of the vehicle. However, Ogawa teaches a roll angular acceleration sensor comprises at least two up and down acceleration sensors disposed on both sides of a center of gravity of a vehicle (Plurality of acceleration sensors disposed at four corners of vehicle – See at least ¶149 and Fig. 19).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively. Ogawa teaches controlling the roll of a vehicle in part by detecting a vertical acceleration using a plurality of acceleration sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miège and Lizell to include the feature of the roll angular acceleration sensor comprises at least two up and down acceleration sensors disposed on both sides of a center of gravity of the vehicle, as taught by Ogawa, because using a plurality of acceleration sensors disposed at the four corners of a vehicle is a well-known sensor arrangement for controlling a vehicle suspension.

As to claim 2, Miège discloses wherein the electronic control unit is programmed to compute the correction roll moment based on a vehicle speed and the roll angular acceleration (T.sub.act, i.e. correction roll moment, a.sub.y, i.e. lateral acceleration, phi.dot.dot, i.e. roll angular acceleration, equation of motion, 1(a), i.e. T.sub.act is necessarily a function of a.sub.y and phi.dot.dot – See at least pg. 796, ¶3.1; an estimate of lateral acceleration of the tractor based on speed and steering angle, i.e. lateral acceleration (a.sub.y) is a function of vehicle speed – See at least pg. 800, ¶4.1).

As to claim 5, Miège discloses wherein the actuator includes active suspensions provided in association with the wheels (the movement of the actuators is controlled by the servo-valves – this corresponds to a vehicle with active suspensions – See at least Pg. 794, ¶2.1; active suspension in association with wheels – See at least Fig. 5). 

As to claim 9, Miège discloses a target roll moment computing method for a roll vibration damping control system for a vehicle, the roll vibration damping control system including (4. Damped float: a manually settable amount of roll damping is introduced in the system – See at least pg. 794, ¶2.1)
a roll angular acceleration detector configured to detect a roll angular acceleration of a vehicle body (the lateral accelerometer mounted on the side of the trailer has a roll angle component and a roll acceleration in its measurement – See at least pg. 800, ¶4.1),TSN201805854US00 TFN180577-US 49 
an actuator configured to generate a roll moment to be applied to the vehicle body (by extending one actuator and retracting the other one, the ARB is twisted and applied a roll moment to the suspension – See at least pg. 793, ¶2.1), and 
an electronic control unit programmed to control the actuator such that the roll moment becomes a target roll moment, the target roll moment computing method comprising (one controller card with a C165 microprocessor, which performs all the tasks and calculations related to actuator control – See at least pg. 795, ¶(c); A ‘local’ proportional integral derivative (PID) control loop can then ensure that the torque, i.e. correction roll moment, provided by the actuators tracks the torque demand – See at least pg. 799, ¶3.3; actuator torque, i.e. roll moment, tracks the demand torque – See at least pg. 800, Fig. 12, Examiner notes that in order for the torque provided by the actuators, i.e. the roll moment, to track the demand torque, the roll moment must necessarily become the target roll moment because the error between the roll moment and target roll moment must approach zero for the roll moment to track torque demand): 
storing, by the electronic control unit, a roll moment of inertia, a roll damping coefficient, and an equivalent roll stiffness of the vehicle (I.sub.b, sprung mass roll moment of inertia, C.sub.b, suspension rolling damping, K.sub.b, suspension roll stiffness – See at least Appendix I; equation of motion, 1(a) – See at least pg. 796, ¶3.1):
computing, by the electronic control unit, a sum of a product of the roll moment of inertia and the roll angular acceleration detected by the roll angular acceleration detector, a product of the roll damping coefficient and a first-order integral of the roll angular acceleration, and a product of the equivalent roll stiffness and a second-order integral of the roll angular acceleration, as a controlled roll moment to be applied to the vehicle body (equation of motion, 1(a) – See at least pg. 796, ¶3.1, Examiner notes that equation of motion 1(a) represents the sum of products, where phi.dot.dot is the equivalent variable of the roll angular acceleration, phi.dot is the equivalent variable of a first-order integral of the roll angular acceleration, and phi is the equivalent variable of a second-order integral of the roll angular acceleration; T.sub.act is torque provided by hydraulic actuators, i.e. controlled roll moment, I.sub.b is the sprung mass roll moment of inertia, C.sub.b is the suspension rolling damping, K.sub.b is the suspension roll stiffness – See at least Appendix I, Examiner notes that T.sub.act is functionally dependent on the sum of the products: I.sub.b and phi.dot.dot, C.sub.b and phi.dot, and K.sub.b and phi); 
computing, by the electronic control unit, a roll moment around a center of gravity of a sprung mass as a correction roll moment, the roll moment being generated by lateral force on wheels due to roll motion (A ‘local’ proportional integral derivative (PID) control loop can then ensure that the torque, i.e. correction roll moment, provided by the actuators tracks the torque demand – See at least pg. 799, ¶3.3, Examiner notes that the output of the feedback control loop is being interpreted as the correction roll moment; feedback control loop – See at least Fig. 9); and 
computing, by the electronic control unit, the target roll moment based on a value obtained by correcting the controlled roll moment with the correction roll moment (A ‘local’ proportional integral derivative (PID) control loop can then ensure that the torque, i.e. correction roll moment, provided by the actuators tracks the torque demand – See at least pg. 799, ¶3.3; feedback control loop with roll moment controller – See at least Fig. 9, Examiner notes that the correction roll moment tracking the torque demand necessarily includes a calculation of a target roll moment by the roll moment controller using the correction roll moment and the system error).
Miège fails to explicitly disclose obtaining a first-order integral of the roll angular acceleration and a second-order integral of the roll angular acceleration. However, Lizell teaches obtaining a first-order integral of the roll angular acceleration and a second-order integral of the roll angular acceleration (integration control circuit for integrating roll acceleration Q to roll rate (X.sub.3) and roll angle (X.sub.10) – See at least Col. 16, Lines 30-35; first integration filter 222, second integration filter 230 – See at least Fig. 23).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Miège to include the feature of obtaining a first-order integral of the roll angular acceleration and a second-order integral of the roll angular acceleration, as taught by Lizell, to reduce system complexity by avoiding the need for additional sensors to measure angular velocity and angular displacement, which are known variables used to model second order rotating mechanical systems.

The combination of Miège and Lizell fails to explicitly disclose the roll angular acceleration sensor comprises at least two up and down acceleration sensors disposed on both sides of a center of gravity of the vehicle. However, Ogawa teaches a roll angular acceleration sensor comprises at least two up and down acceleration sensors disposed on both sides of a center of gravity of a vehicle (Plurality of acceleration sensors disposed at four corners of vehicle – See at least ¶149 and Fig. 19).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively. Ogawa teaches controlling the roll of a vehicle in part by detecting a vertical acceleration using a plurality of acceleration sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miège and Lizell to include the feature of the roll angular acceleration sensor comprises at least two up and down acceleration sensors disposed on both sides of a center of gravity of the vehicle, as taught by Ogawa, because using a plurality of acceleration sensors disposed at the four corners of a vehicle is a well-known sensor arrangement for controlling a vehicle suspension.

	As to claim 10, Miège discloses wherein the correction roll moment is computed by the electronic control unit based on a vehicle speed and the roll angular acceleration (T.sub.act, i.e. correction roll moment, a.sub.y, i.e. lateral acceleration, phi.dot.dot, i.e. roll angular acceleration, equation of motion, 1(a), i.e. T.sub.act is necessarily a function of a.sub.y and phi.dot.dot – See at least pg. 796, ¶3.1; an estimate of lateral acceleration of the tractor based on speed and steering angle, i.e. lateral acceleration (a.sub.y) is a function of vehicle speed – See at least pg. 800, ¶4.1).

	As to claim 13, the combination of Miège, Lizell, and Ogawa fails to explicitly disclose the claimed formula for calculating roll angular acceleration as a function of a difference in vertical acceleration divided by a summed distance of acceleration sensors from a vehicle center of gravity. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combination of Miège, Lizell, and Ogawa to include the feature of calculating roll angular acceleration by comparing accelerations of at least two wheels and considering their distance from a vehicle center of gravity because this is a basic and fundamental approach to determining total forces acting on a dynamic body. Applicant appears to merely claim fundamental concepts of kinematics which is summing forces according to a free body diagram.
As to claim 14, the combination of Miège, Lizell, and Ogawa fails to explicitly disclose computing the target toll moment, Mxt, includes multiplying a difference between the controlled roll moment, Mxc, and the correction roll moment, Mxa, by a control gain coefficient, a, as expressed by equation Mxt = a (Mxc - Mxa). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combination of Miège, Lizell, and Ogawa to include the feature of computing the target toll moment, Mxt, includes multiplying a difference between the controlled roll moment, Mxc, and the correction roll moment, Mxa, by a control gain coefficient, a, as expressed by equation Mxt = a (Mxc - Mxa) because the claim is merely describing feedback which is disclosed by Miège (See at least Fig. 9), and used in various forms in Lizell, and Ogawa.

Claims 3-4, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miège et al., “Active roll control of an experimental articulated vehicle”, in view of Lizell, US 5097419 A, and in view of Ogawa et al., US 20120046829 A1, as applied to claim 1 above, and further in view of Vandersmissen et al., US 20170240017 A1, hereinafter referred to as Miège, Lizell, Ogawa, and Vandersmissen, respectively.
As to claim 3, Miège discloses using roll angular acceleration and correction roll (the lateral accelerometer mounted on the side of the trailer has a roll angle component and a roll acceleration in its measurement – See at least pg. 800, ¶4.1; ‘local’ proportional integral derivative (PID) control loop can then ensure that the torque, i.e. correction roll moment, provided by the actuators tracks the torque demand – See at least pg. 799, ¶3.3).
Miège fails to explicitly disclose using the first-order integral and the second-order integral. However, Lizell teaches using the first-order integral and the second-order integral (integration control circuit for integrating roll acceleration Q to roll rate (X.sub.3) and roll angle (X.sub.10) – See at least Col. 16, Lines 30-35; first integration filter 222, second integration filter 230 – See at least Fig. 23).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Miège to include the feature of using the first-order integral and the second-order integral, as taught by Lizell, to reduce system complexity by avoiding the need for additional sensors to measure angular velocity and angular displacement, which are known variables used to model second order rotating mechanical systems.

The combination of Miège, Lizel, and Ogawa fails to explicitly disclose applying the same high-pass filter the same number of times at least twice. However, Vandersmissen teaches applying the same high-pass filter the same number of times at least twice (the high-pass filtering is applied to remove any sensor signal offsets due to mounting tolerances, vehicle attitude changes or temperature effects. The modal accelerations are integrated over time and again, i.e. twice application, high-pass filtered to calculate the modal velocities – See at least ¶58).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively. Ogawa teaches controlling the roll of a vehicle in part by detecting a vertical acceleration using a plurality of acceleration sensors. Vandersmissen teaches controlling an active suspension for leveling a vehicle and absorbing unwanted vibrations including filtering signal data that is used to control the active suspension.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miègem, Lizell, and Ogawa to include the feature of applying the same high-pass filter the same number of times at least twice, as taught by Vandersmissen, to remove unwanted offsets, noise, or other extraneous disturbances that would negatively affect the accuracy and/or responsiveness of a control system as known in the art.

As to claim 4, Miège discloses using roll angular acceleration and correction roll (the lateral accelerometer mounted on the side of the trailer has a roll angle component and a roll acceleration in its measurement – See at least pg. 800, ¶4.1; ‘local’ proportional integral derivative (PID) control loop can then ensure that the torque, i.e. correction roll moment, provided by the actuators tracks the torque demand – See at least pg. 799, ¶3.3).
Miège fails to explicitly disclose using the first-order integral and the second-order integral. However, Lizell teaches using the first-order integral and the second-order integral (integration control circuit for integrating roll acceleration Q to roll rate (X.sub.3) and roll angle (X.sub.10) – See at least Col. 16, Lines 30-35; first integration filter 222, second integration filter 230 – See at least Fig. 23).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Miège to include the feature using the first-order integral and the second-order integral, as taught by Lizell, to reduce system complexity by avoiding the need for additional sensors to measure angular velocity and angular displacement, which are known variables used to model second order rotating mechanical systems.

The combination of Miège, Lizell, and Ogawa fails to explicitly disclose applying the same low-pass filter. However, Vandersmissen teaches applying the same low-pass filter (longitudinal acceleration is calculated by differentiating and low-pass filtering the vehicle velocity – See at least ¶81).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively. Ogawa teaches controlling the roll of a vehicle in part by detecting a vertical acceleration using a plurality of acceleration sensors. Vandersmissen teaches controlling an active suspension for leveling a vehicle and absorbing unwanted vibrations including filtering signal data that is used to control the active suspension.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miège, Lizell, and Ogawa to include the feature of applying the same low-pass filter, as taught by Vandersmissen, to remove unwanted offsets, noise, or other extraneous disturbances that would negatively affect the accuracy and/or responsiveness of a control system as known in the art.

As to claim 11, Miège discloses using roll angular acceleration and correction roll (the lateral accelerometer mounted on the side of the trailer has a roll angle component and a roll acceleration in its measurement – See at least pg. 800, ¶4.1; ‘local’ proportional integral derivative (PID) control loop can then ensure that the torque, i.e. correction roll moment, provided by the actuators tracks the torque demand – See at least pg. 799, ¶3.3).
Miège fails to explicitly disclose using the first-order integral and the second-order integral. However, Lizell teaches using the first-order integral and the second-order integral (integration control circuit for integrating roll acceleration Q to roll rate (X.sub.3) and roll angle (X.sub.10) – See at least Col. 16, Lines 30-35; first integration filter 222, second integration filter 230 – See at least Fig. 23).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Miège to include the feature of using the first-order integral and the second-order integral, as taught by Lizell, to reduce system complexity by avoiding the need for additional sensors to measure angular velocity and angular displacement, which are known variables used to model second order rotating mechanical systems.

The combination of Miège, Lizell, and Ogawa fails to explicitly disclose applying the same high-pass filter the same number of times at least twice. However, Vandersmissen teaches applying the same high-pass filter the same number of times at least twice (the high-pass filtering is applied to remove any sensor signal offsets due to mounting tolerances, vehicle attitude changes or temperature effects. The modal accelerations are integrated over time and again, i.e. twice application, high-pass filtered to calculate the modal velocities – See at least ¶58).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively. Ogawa teaches controlling the roll of a vehicle in part by detecting a vertical acceleration using a plurality of acceleration sensors. Vandersmissen teaches controlling an active suspension for leveling a vehicle and absorbing unwanted vibrations including filtering signal data that is used to control the active suspension.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miège, Lizell, and Ogawa to include the feature of applying the same high-pass filter the same number of times at least twice, as taught by Vandersmissen, to remove unwanted offsets, noise, or other extraneous disturbances that would negatively affect the accuracy and/or responsiveness of a control system as known in the art.
As to claim 12, Miège discloses using roll angular acceleration and correction roll (the lateral accelerometer mounted on the side of the trailer has a roll angle component and a roll acceleration in its measurement – See at least pg. 800, ¶4.1; ‘local’ proportional integral derivative (PID) control loop can then ensure that the torque, i.e. correction roll moment, provided by the actuators tracks the torque demand – See at least pg. 799, ¶3.3).
Miège fails to explicitly disclose using the first-order integral and the second-order integral. However, Lizell teaches using the first-order integral and the second-order integral (integration control circuit for integrating roll acceleration Q to roll rate (X.sub.3) and roll angle (X.sub.10) – See at least Col. 16, Lines 30-35; first integration filter 222, second integration filter 230 – See at least Fig. 23).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Miège to include the feature of using the first-order integral and the second-order integral, as taught by Lizell, to reduce system complexity by avoiding the need for additional sensors to measure angular velocity and angular displacement, which are known variables used to model second order rotating mechanical systems.
The combination of Miège, Lizell, and Ogawa fails to explicitly disclose applying the same low-pass filter. However, Vandersmissen teaches applying the same low-pass filter (longitudinal acceleration is calculated by differentiating and low-pass filtering the vehicle velocity – See at least ¶81).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively. Ogawa teaches controlling the roll of a vehicle in part by detecting a vertical acceleration using a plurality of acceleration sensors. Vandersmissen teaches controlling an active suspension for leveling a vehicle and absorbing unwanted vibrations including filtering signal data that is used to control the active suspension.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miège, Lizell, and Ogawa to include the feature of applying the same low-pass filter, as taught by Vandersmissen, to remove unwanted offsets, noise, or other extraneous disturbances that would negatively affect the accuracy and/or responsiveness of a control system as known in the art.

As to claim 15, the combination Miège, Lizell, Ogawa, and Vandersmissen fails to explicitly disclose the electronic control unit is programmed to compute the correction roll moment, Mxa, by computing the roll moment, MxFy, as a function of the roll angular acceleration, Φs2, and the vehicle speed, V, and filtering the roll moment, MxFy, with a high-filter at least three times and a low-pass filter, whereby the output of the low-pass filter is set as the correction roll moment, Mxa. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of combination Miège, Lizell, Ogawa, and Vandersmissen to include the feature of computing the above values and performing the same filtering because the combination of references is directed to computing the same values as claimed and Vandermissen teaches applying filters to signals remove unwanted offsets, noise, or other extraneous disturbances that would negatively affect the accuracy and/or responsiveness of a control system as known in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miège et al., “Active roll control of an experimental articulated vehicle”, in view of Lizell, US 5097419 A, and in view of Ogawa et al., US 20120046829 A1, as applied to claim 1 above, and further in view of Tucker et al., US 20200223274 A1, hereinafter referred to as Miège, Lizell, Ogawa, and Tucker, respectively. 
As to claim 6, the combination of Miège, Lizell, and Ogawa fails to explicitly disclose wherein the actuator includes an active stabilizer provide in association with at least front wheels of the wheels or rear wheels of the wheels. However, Tucker teaches wherein the actuator includes an active stabilizer provide in association with at least front wheels of the wheels or rear wheels of the wheels (an active roll bar actuator, i.e. active stabilizer, or actuators may be used to induce a roll moment in the front and/or rear of the vehicle, to for example counteract an acceleration-induced roll moment – See at least ¶7). 
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively. Ogawa teaches controlling the roll of a vehicle in part by detecting a vertical acceleration using a plurality of acceleration sensors. Tucker teaches controlling an active suspension using actuators associated with the wheels and roll-bar for resisting vehicle roll.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miège, Lizell, and Ogawa to include the feature of wherein the actuator includes an active stabilizer provide in association with at least front wheels of the wheels or rear wheels of the wheels, as taught by Tucker, because the use of active stabilization may reduce road-induced and/or inertially-induced disturbances that may be experienced by vehicle passengers.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miège et al., “Active roll control of an experimental articulated vehicle”, in view of Lizell, US 5097419 A, and in view of Ogawa et al., US 20120046829 A1, as applied to claim 1 above, and further in view of Hall et al., US 10960723 B1, hereinafter referred to as Miège, Lizell, Ogawa, and Hall, respectively.
As to claims 7, the combination of Miège, Lizell, and Ogawa fails to explicitly disclose wherein the actuator includes in-wheel motors respectively assembled to the wheels. However, Hall teaches wherein the actuator includes in-wheel motors respectively assembled to the wheels (the mass actuator is supported by and connected to the wheel hub, the linear motor is operated to cause motion of the mass in order to apply a reaction force as part of active suspension control – See at least Col. 8, lines 8-20).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively. Ogawa teaches controlling the roll of a vehicle in part by detecting a vertical acceleration using a plurality of acceleration sensors. Hall teaches controlling an active suspension system using in-wheel motors to apply forces for lessening the sensation of a bump or vibration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miège, Lizell, and Ogawa to include the feature of wherein the actuator includes in-wheel motors respectively assembled to the wheels, as taught by Hall, to avoid the need to package suspension actuators inboard within a body of a vehicle (See at least Col. 2, Lines 28-31 of Hall).

As to claim 8, the combination of Miège, Lizell, and Ogawa fails to explicitly disclose wherein the actuator includes an active steering system provided in association with at least front wheels of the wheels or rear wheels of the wheels. However, Hall teaches wherein the actuator includes an active steering system provided in association with at least front wheels of the wheels or rear wheels of the wheels (the steering system 110 may include front steering components 210a and rear steering components 210b that include, for example, steering actuators and linkages that are operatively coupled each of the wheel and tire assemblies – See at least Col. 3, Lines 9-14).
Miège discloses controlling the roll of a vehicle including detection of roll acceleration, modeling the dynamic system representative of the vehicle in roll, and actively adjusting vehicle parameters to counter roll. Lizell teaches leveling the attitude of a vehicle by controlling active suspension components including obtaining the angular velocity and angular displacement of a vehicle by single and double integration of the roll acceleration, respectively. Ogawa teaches controlling the roll of a vehicle in part by detecting a vertical acceleration using a plurality of acceleration sensors. Hall teaches controlling an active suspension system using in-wheel motors to apply forces for lessening the sensation of a bump or vibration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miège, Lizell, and Ogawa to include the feature of wherein the actuator includes an active steering system provided in association with at least front wheels of the wheels or rear wheels of the wheels, as taught by Hall, to reduce steering wheel movement, enhance comfort, and minimize space requirements when maneuvering on narrow roadways. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668